Citation Nr: 0332178	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-00 512	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a personality 
disorder.

2.  Entitlement to an effective date prior to April 12, 1991 
for an award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1968 to August 
1969.  Service in Vietnam is indicated by the evidence of 
record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied the veteran's claim of 
entitlement to service connection for a personality disorder.  

A June 2000 Board decision granted entitlement to service 
connection for PTSD.  A July 2000 RO rating decision assigned 
a 70 percent evaluation for PTSD, effective April 12, 1991.  
The issue of entitlement to an effective date prior to April 
12, 1991 for the grant of service connection for personality 
disorder and/or PTSD was raised by the veteran during a 
November 2001 personal hearing at the RO, was denied in a 
November 2001 Statement of the Case and was timely appealed 
in January 2002.

Clarification of issues on appeal

Three issues were certified as being on appeal:  (1) 
entitlement to service connection for personality disorder; 
(2) entitlement to an evaluation for personality disorder 
separate from PTSD; and (3) entitlement to an earlier 
effective date for service connection for personality 
disorder or PTSD. 



The Board has concluded that two issues are currently on 
appeal, which are set out on the first page of this remand.  
Certified issues (1) and (2) amount to but one issue, 
entitlement to service connection for a personality disorder.  
The earlier effective date issue is more accurately phrased 
as entitlement to an effective date prior to April 12, 1991 
for service connection for PTSD.  The matter of the veteran's 
entitlement to an earlier effective date for service 
connection for a personality disorder cannot be addressed 
because no effective date has been assigned.  No effective 
date has been assigned because service connection has not 
been granted for personality disorder.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the effect date of service 
connection].

The Board finally observes that certification of an issue on 
appeal and/or presentation of argument as to a purported 
issue by an appellant does not serve to confer jurisdiction 
on the Board.  It is the Board's responsibility to determine 
its own jurisdiction.  See 38 C.F.R. § 19.35 (2002) [ a VA 
Form 8 is issued by the RO for administrative purposes only 
and does not confer or deprive the Board of jurisdiction of 
an issue]; see also 38 C.F.R. § 20.101(d) and Barnett v. 
Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) ["it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits"].


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In particular, the amended 
"duty to notify" requires that VA notify a claimant of 
which portion of the information and evidence, if any, is to 
be provided by the claimant and which portion, if any, will 
be obtained by VA.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this case, there is no notice to the veteran of the 
division of responsibilities between him and VA in obtaining 
evidence necessary to substantiate his claim for service 
connection for a personality disorder..  See Quartuccio, 
supra.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must review the claims folder and 
ensure that all notification action required 
by the VCAA is completed.  In particular, the 
veteran should be notified of what action, if 
any, will be taken by VBA with respect to 
evidentiary development to substantiate the 
veteran's claims on appeal and what is the 
responsibility of the veteran.

2.  Thereafter, VBA should readjudicate the 
veteran's claims.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded above.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs  
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


